

Exhibit 10.1


FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment"), dated as of September 13, 2019, is by and among INSPERITY, INC., a
Delaware corporation ("Borrower"), each of the financial institutions which is
or may from time to time become a party to the Agreement (hereinafter defined)
(collectively, "Lenders", and each a "Lender"), and ZIONS BANCORPORATION, N.A.
dba AMEGY BANK, a national banking association, as agent for Lenders ("Agent").
RECITALS:
A.    Borrower, Agent and Lenders entered into that certain Amended and Restated
Credit Agreement dated as of February 6, 2018 (the "Agreement").
B.    Pursuant to the Agreement INSPERITY HOLDINGS, INC., a Delaware
corporation, ADMINISTAFF COMPANIES, INC., a Delaware corporation, ADMINISTAFF
PARTNERSHIPS HOLDING, INC., a Delaware corporation, ADMINISTAFF PARTNERSHIPS
HOLDING II, INC., a Delaware corporation, ADMINISTAFF PARTNERSHIPS HOLDING III,
INC., a Delaware corporation, INSPERITY BUSINESS SERVICES, L.P., a Delaware
limited partnership, INSPERITY EMPLOYMENT SCREENING, L.L.C., a Delaware limited
liability company, INSPERITY ENTERPRISES, INC., a Texas corporation, INSPERITY
EXPENSE MANAGEMENT, INC., a California corporation, INSPERITY GP, INC., a
Delaware corporation, INSPERITY INSURANCE SERVICES, L.L.C., a Delaware limited
liability company, INSPERITY PAYROLL SERVICES, L.L.C., a Delaware limited
liability company, INSPERITY PEO SERVICES, L.P., a Delaware limited partnership,
INSPERITY RETIREMENT SERVICES, L.P., a Delaware limited partnership, INSPERITY
SERVICES, L.P., a Delaware limited partnership, and INSPERITY SUPPORT SERVICES,
L.P., a Delaware limited partnership (collectively, "Guarantors"), executed that
certain Amended and Restated Guaranty Agreement dated as of February 6, 2018
(the "Guaranty Agreement"), pursuant to which Guarantors guaranteed to Agent,
for the ratable benefit of Agent, Issuing Bank and Lenders, the payment and
performance of the Guaranteed Indebtedness (as therein defined).
C.    Zions Bancorporation, N.A. dba Amegy Bank, Bank of America, N.A., Wells
Fargo Bank, N.A., Branch Banking & Trust Company, and U.S. Bank National
Association have been appointed Joint Lead Arrangers for the credit facilities
described in the Agreement. There are no longer any Co-Syndication Agents or
Documentation Agents under the Agreement.
D.    As of September 30, 2018, (i) Zions Bancorporation, Inc. merged with ZB,
N.A., with ZB, N.A. as the surviving entity, and (ii) ZB, N.A. changed its name
to Zions Bancorporation, N.A. ZB, N.A. dba Amegy Bank is now Zions
Bancorporation, N.A. dba Amegy Bank.





--------------------------------------------------------------------------------




E.    Borrower, Agent and Lenders now desire to amend the Agreement as herein
set forth.
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I.    
Definitions
Section 1.1    Definitions. Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the meanings given to such terms
in the Agreement, as amended hereby.
ARTICLE II.    
Amendments
Section 2.1    Amendment to Recitals. Effective as of the date hereof, the first
Recital contained in the Agreement is amended to read in its entirety as
follows:
Borrower has requested that Lenders extend credit to Borrower in the form of a
revolving line of credit in the initial principal amount of $500,000,000.00
(which may be increased upon the terms and conditions hereinafter set forth to
$550,000,000.00 and which includes a swing line in the amount of $45,000,000.00
and a letter of credit facility in the amount of $45,000,000.00). Lenders are
willing to make such extensions of credit to Borrower upon the terms and
conditions hereinafter set forth.
Section 2.2    Amendment to Certain Definitions. Effective as of the date
hereof, (a) the definition of each of the following terms contained in Section
1.1 of the Agreement is amended to read in its respective entirety as follows:
"Agent" means Zions Bancorporation, N.A. dba Amegy Bank, in its capacity as
agent for Lenders, and any successor in such capacity pursuant to Article XI.
"Amegy" means Zions Bancorporation, N.A. dba Amegy Bank and its successors and
permitted assigns.
"Combined Commitments" means, at any time, the sum of the Commitments of all
Lenders at such time. The Combined Commitments shall be $500,000,000.00 as of
the First Amendment Closing Date.




-2-



--------------------------------------------------------------------------------




"Floating Thirty Day LIBOR Rate" means, as of any day, the rate per annum
offered for Dollar deposits in an amount comparable to the principal amount of
the outstanding Alternate Base Rate Loans for a period of thirty (30) days as of
11:00 a.m. City of London, England time two (2) Business Days prior to such day
as calculated by Intercontinental Exchange Group (ICE) Benchmark Administration
Limited ("ICE") (or the successor thereto) for such Dollar deposits.
Notwithstanding the foregoing, under no circumstances will the Floating Thirty
Day LIBOR Rate be less than zero percent (0.0%) (the "Floating Thirty Day LIBOR
Interest Rate Floor"), provided, however, if Borrower has entered into a Rate
Management Transaction with a Lender for purposes of hedging the interest rate
floor on the Notes, then no Floating Thirty Day LIBOR Interest Rate Floor shall
be applicable for the portion of the principal amount of the Notes which is
equal to the notional amount of such Rate Management Transaction during the
period(s) such Rate Management Transaction is in effect.


If Agent determines, in its sole discretion, that the Floating Thirty Day LIBOR
Rate (the "Floating Thirty Day LIBOR Rate Index") (a) has been or imminently
will be discontinued, (b) is no longer an industry-accepted reference rate for
loans of a similar type to the Loans and/or has been superseded by an
alternative reference rate, or (c) is no longer representative or may not be
used pursuant to a public statement by the administrator of the Floating Thirty
Day LIBOR Rate Index or other regulatory authority (e.g., the Federal Reserve),
in each case with respect to any type of loan or transaction (each a "Floating
Thirty Day LIBOR Discontinuation Event"), then, after Agent notifies Borrower
that a Floating Thirty Day LIBOR Discontinuation Event has occurred (a "Floating
Thirty Day LIBOR Discontinuation Event Notice"), Agent and Borrower shall
negotiate in good faith (and in giving due consideration to any evolving or
then-existing convention of similar Dollar denominated syndicated credit
facilities) to amend this Agreement in order to put the parties in substantially
the same economic position by (i) replacing the Floating Thirty Day LIBOR Rate
(the "Pre-Substitute Floating Thirty Day LIBOR Rate") with an alternate and
substantially similar benchmark rate from an independent source available to
Agent and recognized in the banking industry (collectively, the "Substitute
Floating Thirty Day LIBOR Index Rate"), (ii) adjusting the Applicable Margin or
otherwise selecting a spread adjustment or a method for determining a spread
adjustment for such alternate benchmark rate ("Floating Thirty Day LIBOR Margin
Adjustment"), and (iii) making proposed conforming changes to this Agreement,
including the definition of Interest Period, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate to reflect the adoption and administration thereof (the "Floating
Thirty Day LIBOR Amendment"), and any such Floating Thirty Day LIBOR Amendment
shall become effective at 5:00 p.m. on the fifth (5th) Business Day after Agent
shall have posted such proposed amendment to




-3-



--------------------------------------------------------------------------------




Lenders and Borrower, unless, prior to such time, Lenders comprising the
Majority Lenders have delivered to Agent written notice that such Majority
Lenders do not accept such amendment (a "Majority Lenders Floating Thirty Day
LIBOR Rejection Notice").
If Agent and Borrower do not agree to a Floating Thirty Day LIBOR Amendment
within ten (10) Business Days after Agent sends a Floating Thirty Day LIBOR
Discontinuation Event Notice or if Agent receives a Majority Lenders Floating
Thirty Day LIBOR Rejection Notice (such occurrence, a "Substituted Rate Date"),
then, effective as of the Substituted Rate Date, all Alternate Base Rate Loans
shall bear interest at the rates based upon the Fall-Back Rate and shall be
subject to the applicable Alternate Base Rate Margin.
Agent, Lenders and Borrower acknowledge that the discontinuation of the Floating
Thirty Day LIBOR Rate Index is a future event over which none of Agent, any
Lender or Borrower has influence but which will necessarily affect the
Pre-Substitute Floating Thirty Day LIBOR Rate. Notwithstanding the foregoing,
the parties acknowledge that, initially and/or over time, the Substitute
Floating Thirty Day LIBOR Index Rate or the Fall-Back Rate, as applicable, will
differ from the Pre-Substitute Floating Thirty Day LIBOR Rate. Borrower agrees
that Agent shall not be liable in any manner for its selection of a Substitute
Floating Thirty Day LIBOR Index Rate or the Fall-Back Rate.


If a Floating Thirty Day LIBOR Amendment is entered into, from and after the
effective date of any such Floating Thirty Day LIBOR Amendment, the Substitute
Floating Thirty Day LIBOR Index Rate shall be used in lieu of the Pre-Substitute
Floating Thirty Day LIBOR Rate, and all references in this Agreement to the
Pre-Substitute Floating Thirty Day LIBOR Rate shall be deemed to refer to the
Substitute Floating Thirty Day LIBOR Index Rate. In such instance, the
Substitute Floating Thirty Day LIBOR Index Rate shall remain in effect from the
effective date of such Floating Thirty Day LIBOR Amendment until the Termination
Date, unless such an instance occurs where the Substitute Floating Thirty Day
LIBOR Index Rate is no longer available, in which case the provisions of this
definition will again apply for purposes of replacing the Substitute Floating
Thirty Day LIBOR Index Rate.


"Issuing Bank" means Zions Bancorporation, N.A. dba Amegy Bank and its
successors and permitted assigns.


"LIBOR Rate" means, for any LIBOR Loan, for any Interest Period therefor, (a)
the rate per annum offered for Dollar deposits in an amount comparable to the
outstanding principal amount of such LIBOR Loan for a period of time equal to
such Interest Period as of 11:00 a.m. City of London, England time two (2)
London Business Days prior to the first date of such Interest




-4-



--------------------------------------------------------------------------------




Period as calculated by ICE (or the successor thereto), divided by (b) one (1)
minus the Reserve Requirement. Notwithstanding the foregoing, under no
circumstances will the LIBOR Rate be less than zero percent (0.0%) (the "LIBOR
Interest Rate Floor"), provided, however, if Borrower has entered into a Rate
Management Transaction with a Lender for purposes of hedging the interest rate
floor on the Notes, then no LIBOR Interest Rate Floor shall be applicable for
the portion of the principal amount of the Notes which is equal to the notional
amount of such Rate Management Transaction during the period(s) such Rate
Management Transaction is in effect.


If Agent determines, in its sole discretion, that the LIBOR Rate (the "LIBOR
Rate Index") (a) has been or imminently will be discontinued, (b) is no longer
an industry-accepted reference rate for loans of a similar type to the Loans
and/or has been superseded by an alternative reference rate, or (c) is no longer
representative or may not be used pursuant to a public statement by the
administrator of the LIBOR Rate Index or other regulatory authority (e.g., the
Federal Reserve), in each case with respect to any type of loan or transaction
(each a "Discontinuation Event"), then, after Agent notifies Borrower that a
Discontinuation Event has occurred (a "Discontinuation Event Notice"), Agent and
Borrower shall negotiate in good faith (and in giving due consideration to any
evolving or then-existing convention of similar Dollar denominated syndicated
credit facilities) to amend this Agreement in order to put the parties in
substantially the same economic position by (i) replacing the LIBOR Rate (the
"Pre-Substitute LIBOR Rate") with an alternate and substantially similar
benchmark rate from an independent source available to Agent and recognized in
the banking industry (collectively, the "Substitute LIBOR Index Rate"), (ii)
adjusting the Applicable Margin or otherwise selecting a spread adjustment or a
method for determining a spread adjustment for such alternate benchmark rate
("Margin Adjustment"), and (iii) making proposed conforming changes to this
Agreement, including the definition of Interest Period, timing and frequency of
determining rates and making payments of interest and other administrative
matters as may be appropriate to reflect the adoption and administration thereof
(the "LIBOR Amendment"), and any such LIBOR Amendment shall become effective at
5:00 p.m. on the fifth (5th) Business Day after Agent shall have posted such
proposed amendment to Lenders and Borrower, unless, prior to such time, Lenders
comprising the Majority Lenders have delivered to Agent written notice that such
Majority Lenders do not accept such amendment (a "Majority Lenders Rejection
Notice").


If Agent and Borrower do not agree to a LIBOR Amendment within ten (10) Business
Days after Agent sends a Discontinuation Event Notice or if Agent receives a
Majority Lenders Rejection Notice (such occurrence, an "LIBOR Substituted Rate
Date"), then, effective as of the LIBOR Substituted Rate Date, (a) (i) all
outstanding LIBOR Loans will Convert at the end of their respective Interest
Periods to Alternate Base Rate Loans and (ii) all Alternate Base Rate




-5-



--------------------------------------------------------------------------------




Loans shall bear interest at the rates based upon the Fall-Back Rate and shall
be subject to the applicable Alternate Base Rate Margin.


Agent, Lenders and Borrower acknowledge that the discontinuation of the LIBOR
Rate Index is a future event over which none of Agent, any Lender or Borrower
has influence but which will necessarily affect the Pre-Substitute LIBOR Rate.
Notwithstanding the foregoing, the parties acknowledge that, initially and/or
over time, the Substitute LIBOR Index Rate or Fall-Back Rate, as applicable,
will differ from the Pre-Substitute LIBOR Rate. Borrower agrees that Agent shall
not be liable in any manner for its selection of a Substitute LIBOR Index Rate
or the Fall-Back Rate.


If a LIBOR Amendment is entered into, from and after the effective date of any
such LIBOR Amendment, the Substitute LIBOR Index Rate shall be used in lieu of
the Pre-Substitute LIBOR Rate, and all references in this Agreement to the
Pre-Substitute LIBOR Rate shall be deemed to refer to the Substitute LIBOR Index
Rate. In such instance, the Substitute LIBOR Index Rate shall remain in effect
from the effective date of such LIBOR Amendment until the Termination Date,
unless such an instance occurs where the Substitute LIBOR Index Rate is no
longer available, in which case the provisions of this definition will again
apply for purposes of replacing the Substitute LIBOR Index Rate.
"Prime Rate" means, at any time, the rate of interest per annum then most
recently published in The Wall Street Journal (or any successor publication if
The Wall Street Journal is no longer published) as the "Prime Rate" (the "Prime
Rate Index"). If a range of prime interest rates per annum is so published, the
Prime Rate Index shall mean the highest rate per annum in such published range.
Information about the Prime Rate Index is available or published daily in The
Wall Street Journal. The Prime Rate Index is not necessarily the lowest rate
charged by Lenders on their loans. If the Prime Rate Index becomes unavailable
during the term of this Agreement, Agent shall designate its "Prime Rate" as the
substitute index after notifying Borrower. Agent will tell Borrower the current
Prime Rate Index rate upon Borrower's request. The interest rate change will not
occur more often than each day. Borrower understands that Lenders may make loans
based on other rates as well.


"Rate Management Transaction Obligations" means any and all obligations and
indebtedness, contingent or otherwise, whether now existing or hereafter
arising, of Borrower or any Subsidiary to any Lender arising under or in
connection with any Rate Management Transaction, including, for the avoidance of
doubt, the interest rate hedging transactions entered into pursuant to the Rate
Management Transaction Documents, together with all renewals of, extensions of,
modifications of, consolidations of and substitutions for any of the foregoing
including, without limitation, the interest rate hedging transactions entered
into pursuant to the Rate Management Transaction Documents.






-6-



--------------------------------------------------------------------------------




"Termination Date" means 11:00 a.m. on September 13, 2024, or such earlier date
on which the Commitments terminate as provided in this Agreement.
(b)    the following definitions shall be added to Section 1.1 of the Agreement
in proper alphabetical order:
"Fall-Back Rate" means, for any day, a rate of interest which is the greater of
(a) the Prime Rate in effect on such day, and (b) the Federal Funds Rate in
effect on such day plus one-half percent (0.50%). Notwithstanding the foregoing,
under no circumstances will the Fall-Back Rate be less than zero percent (0.0%)
(the "Fall-Back Rate Floor"), provided, however, if Borrower has entered into a
Rate Management Transaction with a Lender for purposes of hedging the interest
rate floor on the Notes, then no Fall-Back Rate Floor shall be applicable for
the portion of the principal amount of the Notes which is equal to the notional
amount of such Rate Management Transaction during the period(s) such Rate
Management Transaction is in effect
"First Amendment" means that certain First Amendment to Amended and Restated
Credit Agreement dated as of September 13, 2019, by and among Borrower, Lenders,
and Agent.
"First Amendment Closing Date" means the date of the First Amendment.
"Rate Management Transaction Documents" means any ISDA Master Agreement and
Schedule thereto between Borrower and any Lender, and all Confirmations (as such
term is defined in such ISDA Master Agreement) between Borrower and such Lender,
executed in connection with any Rate Management Transactions entered into
between Borrower and such Lender, now or in the future, together with all
renewals of, extensions of, modifications of, consolidations of and
substitutions for any of the foregoing.
Section 2.3    Amendment to Section 2.8. Effective as of the date hereof, the
first sentence contained in clause (a) contained in Section 2.8 of the Agreement
is amended to read in its entirety as follows:
At any time prior to the Termination Date, Borrower may effectuate increases in
the aggregate Combined Commitments (each such increase being a "Combined
Commitments Increase"), by designating either one or more of the existing
Lenders (each of which, in its sole discretion, may determine whether and to
what degree to participate in such Combined Commitments Increase) or one or more
other banks or other financial institutions (reasonably acceptable to Agent)
that at the time agree (y) in the case of any existing Lender, to increase its
Commitment (an "Increasing Lender"), and (z) in the case of any other bank or
financial institution that is not an existing Lender, to provide a Commitment
and become a party to this Agreement as a Lender (an "Additional Lender");
provided, however, that (i) each Combined Commitments Increase shall be in




-7-



--------------------------------------------------------------------------------




an amount at least equal to $5,000,000.00, (ii) the aggregate amount of all
Combined Commitments Increases shall not exceed $50,000,000.00, and (iii) all
Commitments and Revolving Advances provided pursuant to a Combined Commitments
Increase shall be available on the same terms as those applicable to the
existing Commitments and Revolving Advances.
Section 2.4    Amendment to Section 2.9. Effective as of the date hereof, the
first sentence contained in clause (a) contained in Section 2.9 of the Agreement
is amended to read in its entirety as follows:
On the terms and conditions set forth in this Agreement, upon Borrower's request
on any Business Day prior to the Termination Date, Swing Lender shall make
Alternate Base Rate Loans under the Swing Note ("Swing Loans") to Borrower in an
aggregate principal amount not to exceed $45,000,000.00 outstanding at any time;
provided that the aggregate principal amount of the outstanding Revolving
Advances, plus the Letter of Credit Liabilities, plus the aggregate principal
amount of the outstanding Swing Loans shall never exceed the Combined
Commitments; and provided, further, that Swing Lender shall not make Swing Loans
if an Event of Default or an Unmatured Event of Default has occurred and is
continuing.
Section 2.5    Amendment to Section 2.10. Effective as of the date hereof, the
first sentence contained in Section 2.10 of the Agreement is amended to read in
its entirety as follows:
Subject to the terms and conditions of this Agreement, Issuing Bank agrees to
issue one or more Letters of Credit for the account of Borrower from time to
time from the date hereof to and including the Business Day prior to the
Termination Date; provided, however, that the Letter of Credit Liabilities shall
not at any time exceed the lesser of (a) $45,000,000.00 and (b) the Combined
Commitments at such time minus the sum of (i) the aggregate principal amount of
the outstanding Revolving Advances at such time, plus (ii) the aggregate
principal amount of the outstanding Swing Loans at such time.
Section 2.6    Amendment to Section 6.13. Effective as of the date hereof,
Section 6.13 of the Agreement is amended to read in its entirety as follows:
Section 6.13.    Disclosure. Since December 31, 2018, no event has occurred, and
no fact or condition exists, which has had a Material Adverse Effect or which is
likely to have a Material Adverse Effect.
Section 2.7    Addition of Section 6.24. Effective as of the date hereof,
Section 6.24 shall be added to the Agreement and shall read in its entirety as
follows:
Section 6.24.    Covered Entity. No Loan Party is a Covered Entity.




-8-



--------------------------------------------------------------------------------




Section 2.8    Addition of Section 12.27. Effective as of the date hereof,
Section 12.27 shall be added to the Agreement and shall read in its entirety as
follows:


Section 12.27.        Acknowledgement Regarding Any Supported QFCs. To the
extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Rate Management Transaction Documents or any other agreement
or instrument that is a QFC (hereinafter defined) (such support, "QFC Credit
Support", and each such QFC, a "Supported QFC"), the parties hereto acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the "U.S. Special Resolution Regimes") in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):


(a)    In the event a Covered Entity (hereinafter defined) that is party to a
Supported QFC (each, a "Covered Party") becomes subject to a proceeding under a
U.S. Special Resolution Regime, the transfer of such Supported QFC and the
benefit of such QFC Credit Support (and any interest and obligation in or under
such Supported QFC and such QFC Credit Support, and any rights in property
securing such Supported QFC or such QFC Credit Support) from such Covered Party
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if the Supported QFC and such QFC Credit
Support (and any such interest, obligation and rights in property) were governed
by the laws of the United States or a state of the United States. In the event a
Covered Party or a BHC Act Affiliate (hereinafter defined) of a Covered Party
becomes subject to a proceeding under a U.S. Special Resolution Regime, Default
Rights (hereinafter defined) under the Loan Documents that might otherwise apply
to such Supported QFC or any QFC Credit Support that may be exercised against
such Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed




-9-



--------------------------------------------------------------------------------




that rights and remedies of the parties hereto with respect to a Defaulting
Lender shall in no event affect the rights of any Covered Party with respect to
a Supported QFC or any QFC Credit Support.


(b)    As used in this Section 12.27, the following terms have the following
meanings:


"BHC Act Affiliate" of a Person means an "affiliate" (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such Person.


"Covered Entity" means any of the following: (i) a "covered entity" as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
"covered bank" as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a "covered FSI" as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
"Default Right" has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
"QFC" has the meaning assigned to the term "qualified financial contract" in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
Section 2.9    Amendment to Annexes. Effective as of the date hereof, Annex I
(Commitments) to the Agreement is amended to conform in its entirety to Annex
"A" to this Amendment.
Section 2.10    Amendment to Exhibits. Effective as of the date hereof, (a)
Exhibit "A" (Form of Revolving Note) to the Agreement is amended to conform in
its entirety to Annex "B" to this Amendment, (b) Exhibit "B" (Form of Swing
Note) to the Agreement is amended to conform in its entirety to Annex "C" to
this Amendment, and (c) Exhibit "C" (Form of Revolving Advance Request Form) to
the Agreement is amended to conform in its entirety to Annex "D" to this
Amendment.
ARTICLE III.    
Conditions Precedent
Section 3.1    Conditions. The effectiveness of this Amendment is subject to the
receipt by Agent of the following in form and substance satisfactory to Agent:
(a)    Certificates.




-10-



--------------------------------------------------------------------------------




(i)    A certificate of the Secretary or Assistant Secretary of Borrower (or
another officer of Borrower acceptable to Agent) certifying (A) resolutions of
the board of directors of Borrower which authorize the execution, delivery and
performance by Borrower of this Amendment and the other Loan Documents to which
Borrower is or is to be a party in connection herewith, and (B) the names of the
officers of Borrower authorized to sign this Amendment and each of the other
Loan Documents to which Borrower is or is to be a party as of the date of this
Amendment, together with specimen signatures of such officers.
(ii)    A certificate of the Chief Financial Officer of Borrower certifying (A)
that all representations and warranties in this Amendment and the other Loan
Documents are true and correct on the date hereof, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case such representations and warranties are true and correct as of such
earlier date, (B) that no Event of Default or Unmatured Event of Default has
occurred and is continuing, (C) that no Material Adverse Effect has occurred
since December 31, 2018, and (D) that no event has occurred and no condition
exists which could reasonably be expected to have a Material Adverse Effect.
(b)    Governmental Certificates. Certificates issued by the appropriate
government officials of the state of incorporation or organization, as
applicable, of Borrower and each Guarantor as to the existence and good standing
of Borrower and such Guarantor in such state.
(c)    Notes. (i) The Revolving Notes executed by Borrower and payable to the
order of the respective Lenders (which promissory notes are in renewal,
extension and increase of, but not in discharge or novation of, those certain
promissory notes in the original aggregate principal amount of $350,000,000.00,
dated February 6, 2018, executed by Borrower and payable to the order of the
respective Lenders), and (ii) a Swing Note executed by Borrower and payable to
the order of Swing Lender (which promissory note is in renewal, extension and
increase of, but not in discharge or novation of, that certain promissory note
in the original principal amount of $30,000,000.00, dated February 6, 2018,
executed by Borrower and payable to the order of Swing Lender). Each Lender
agrees to use commercially reasonable efforts to return to Borrower, within
thirty (30) days of the date of this Amendment, the original Revolving Note
previously delivered to it. Swing Lender agrees to use commercially reasonable
efforts to return to Borrower, within thirty (30) days of the date of this
Amendment, the original Swing Note previously delivered to it.
(d)    New Lender Condition. Upon the reasonable request of U.S. Bank National
Association (the "New Lender"), Borrower must have provided to the New Lender
the documentation and other information so requested in connection with
applicable "know your customer" and anti-money laundering rules and regulations,




-11-



--------------------------------------------------------------------------------




including the PATRIOT Act, in each case at least five (5) days prior to the
First Amendment Closing Date.
(e)    Opinion of Counsel. An opinion of Baker Botts L.L.P., legal counsel to
Borrower and Guarantors.
(f)    Fees and Expenses.
(i)    Evidence that the costs and expenses (including reasonable attorneys'
fees) referred to in Section 12.1 of the Agreement, to the extent invoiced prior
to the closing of this Amendment, have been paid in full by Borrower.
(i)    Evidence that all fees referenced in the agent fee letter and lenders fee
letter, each dated as of the date of this Amendment, have been paid in full by
Borrower.
Section 3.2    Additional Conditions. The effectiveness of this Amendment is
also subject to the satisfaction of the additional conditions precedent that (a)
the representations and warranties contained herein and in all other Loan
Documents, as amended hereby, shall be true and correct as of the date hereof as
if made on the date hereof, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case such
representations and warranties shall continue to be true and correct as of such
earlier date, and (b) no Event of Default or Unmatured Event of Default shall
have occurred and be continuing.


ARTICLE IV.    
Ratifications, Representations, and Warranties


Section 4.1    Ratifications. The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Agreement and except as expressly modified and superseded by this
Amendment, the terms and provisions of the Agreement are ratified and confirmed
and shall continue in full force and effect. Borrower, Agent and Lenders agree
that the Agreement as amended hereby shall continue to be the legal, valid and
binding obligation of such Persons enforceable against such Persons in
accordance with its terms.
Section 4.2    Representations, Warranties and Agreements. Borrower hereby
represents and warrants to Agent and Lenders that (a) the execution, delivery,
and performance of this Amendment and any and all other Loan Documents executed
or delivered in connection herewith have been authorized by all requisite
corporate action on the part of Borrower and will not violate the Organizational
Documents of Borrower, (b) the representations and warranties contained in the
Agreement as amended hereby, and all other Loan Documents are true and correct
on and as of the date hereof as though made on and as of the date hereof, except
to the extent any such representations and warranties are expressly limited to
an earlier




-12-



--------------------------------------------------------------------------------




date, in which case such representations and warranties shall continue to be
true and correct as of such earlier date, (c) no Event of Default or Unmatured
Event of Default has occurred and is continuing, (d) Borrower is indebted to
Lenders pursuant to the terms of the Notes, as the same may have been renewed,
modified, extended or rearranged, including, without limitation, any renewals,
modifications and extensions made pursuant to this Amendment, (e) the liens,
security interests, encumbrances and assignments created and evidenced by the
Loan Documents are, respectively, valid and subsisting liens, security
interests, encumbrances and assignments and secure the Notes, as the same may
have been renewed, modified, extended or rearranged, including, without
limitation, any renewals, modifications and extensions made pursuant to this
Amendment, and (f) to the knowledge of the Authorized Representatives and
Financial Officers of Borrower, Borrower has no claims, credits, offsets,
defenses or counterclaims arising from the Loan Documents or Agent's or any
Lender's performance under the Loan Documents. Borrower hereby represents and
warrants to Agent and Lenders that this Amendment and all Loan Documents
executed in connection herewith have not been executed in the state of Florida.


ARTICLE V.    


Miscellaneous


Section 5.1    Survival of Representations and Warranties. All representations
and warranties made in this Amendment or any other Loan Documents including any
Loan Document furnished in connection with this Amendment shall fully survive
the execution and delivery of this Amendment and the other Loan Documents, and
no investigation by Agent or any Lender or any closing shall affect the
representations and warranties or the right of Agent or any Lender to rely on
them.


Section 5.2    Reference to Agreement. Each of the Loan Documents, including the
Agreement and any and all other agreements, documents, or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Agreement, as amended hereby, are hereby amended so that any
reference in such Loan Documents to the Agreement shall mean a reference to the
Agreement, as amended hereby.


Section 5.3    Expenses; Indemnification. Borrower agrees that this Amendment is
a Loan Document to which Sections 12.1 and 12.2 of the Agreement shall apply.


Section 5.4    Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid, illegal or unenforceable shall not impair
or invalidate the remaining provisions hereof and the effect of such invalidity,
illegality or unenforceability shall be confined to the provision held to be
invalid, illegal or unenforceable.


Section 5.5    APPLICABLE LAW. THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS
EXECUTED PURSUANT HERETO SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF




-13-



--------------------------------------------------------------------------------




TEXAS AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. THIS AMENDMENT
HAS BEEN ENTERED INTO IN HARRIS COUNTY, TEXAS AND IT SHALL BE PERFORMABLE FOR
ALL PURPOSES IN HARRIS COUNTY, TEXAS.


Section 5.6    Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of Agent, Issuing Bank, each Lender and Borrower and their
respective successors and assigns, except that (a) Borrower may not assign or
transfer any of its rights or obligations hereunder without prior written
consent of Agent and Lenders, and (b) no Lender may assign or otherwise transfer
its rights or obligations hereunder except in accordance with Section 12.19 of
the Agreement or as required under Section 2.21 of the Agreement.
Section 5.7    Counterparts. This Amendment and the other Loan Documents
furnished in connection herewith may be executed in one or more counterparts,
each of which when executed shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
signature page of this Amendment and/or any other Loan Document furnished in
connection herewith by facsimile transmission or other electronic means shall be
effective as delivery of a manually executed counterpart hereof.
Section 5.8    Effect of Waiver. No consent or waiver, express or implied, by
Agent or any Lender to or for any breach of or deviation from any covenant,
condition or duty by Borrower shall be deemed a consent or waiver to or of any
other breach of the same or any other covenant, condition or duty.
Section 5.9    Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
Section 5.10    Dispute Resolution. The terms of Section 12.25 (Dispute
Resolution) of the Agreement are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.
Section 5.11    ENTIRE AGREEMENT. THIS AMENDMENT, THE AGREEMENT, THE OTHER LOAN
DOCUMENTS AND ALL OTHER INSTRUMENTS, DOCUMENTS, AND AGREEMENTS EXECUTED AND
DELIVERED IN CONNECTION WITH THIS AMENDMENT AND THE AGREEMENT EMBODY THE FINAL,
ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND THEREOF AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THIS
AMENDMENT, THE AGREEMENT OR THE OTHER LOAN DOCUMENTS AND THE OTHER INSTRUMENTS,
DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS
AMENDMENT AND THE AGREEMENT, AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE
OF PRIOR,




-14-



--------------------------------------------------------------------------------




CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO WITH RESPECT TO
THE SUBJECT MATTER HEREOF.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]






-15-



--------------------------------------------------------------------------------





Executed as of the date first written above.
BORROWER:
INSPERITY, INC.




By: /s/ Douglas S. Sharp    
Douglas S. Sharp
Senior Vice President of Finance,
Chief Financial Officer and Treasurer






AGENT:


ZIONS BANCORPORATION, N.A. dba
AMEGY BANK, as Agent


By: /s/ Clayton Dallas    
Clayton Dallas
Associate Director








SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND
RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------





LENDERS:
ZIONS BANCORPORATION, N.A. dba
AMEGY BANK
By: /s/ Ryan K. Hightower    
Ryan K. Hightower
Senior Vice President






BANK OF AMERICA, N.A.




By:    /s/ Jennifer Textus    
Name: Jennifer Textus
Title: Vice President






WELLS FARGO BANK, N.A.




By:    /s/ Christina Murez    
Name: Christina Murez
Title: Vice President






BRANCH BANKING & TRUST COMPANY




By:    /s/ Jim C. Wright    
Name: Jim C. Wright
Title: Vice President






SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND
RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION




By:    /s/ Kara Van Duzee    
Name: Kara Van Duzee
Title: Vice President


Address for Notices:
13737 Noel Road, Suite 800
Dallas, Texas 75240
Attention: Brian B. Myers
Email: brian.b.myers@usbank.com






WOODFOREST NATIONAL BANK




By:    /s/ Jacob McGee    
Name: Jacob McGee
Title: VP














SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND
RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------





Each of the undersigned Guarantors hereby consents and agrees to this Amendment
and agrees that the Guaranty Agreement executed by Guarantors shall remain in
full force and effect and shall continue to be the legal, valid and binding
obligations of such Guarantor, enforceable against such Guarantor in accordance
with its terms and shall evidence such Guarantor's guaranty of the Guaranteed
Indebtedness (as therein defined), as renewed, extended, and increased from time
to time, including, without limitation, the renewal, extension, and increase of
the indebtedness evidenced by the Revolving Notes and the Swing Note, in each
case, executed in connection with this Amendment.


Each Guarantor further agrees that, by its execution of this Amendment in the
space provided below, without limiting the generality of the description of the
Obligations guaranteed under the Guaranty Agreement, each Guarantor acknowledges
and agrees that the Obligations guaranteed by the Guaranty Agreement shall
include, without limitation, any and all obligations of Borrower to any Lender
which is a rate swap, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transaction) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures, including, without limitation, the interest rate hedging
transactions under any Rate Management Transaction Document. Notwithstanding the
foregoing, no Guarantor shall be deemed to have guaranteed, become jointly and
severally obligated for or to have pledged assets in support of a "swap", as
defined in Section 1a(47) of the Commodity Exchange Act, entered into on or
after October 12, 2012, if at the time that swap is entered into, such Guarantor
is not an Eligible Contract Participant. If Agent or any Lender holds one or
more guaranties or hereafter receives additional guaranties from any Guarantor,
the limitation contained herein shall not affect or invalidate any such other
guaranties.




INSPERITY HOLDINGS, INC.




By: /s/ Douglas S. Sharp    
Douglas S. Sharp
Senior Vice President of Finance,
Chief Financial Officer and Treasurer






ADMINISTAFF COMPANIES, INC.




By: /s/ Douglas S. Sharp    


SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND
RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------




Douglas S. Sharp
Senior Vice President of Finance,
Chief Financial Officer and Treasurer






ADMINISTAFF PARTNERSHIPS HOLDING, INC.




By: /s/ Douglas S. Sharp    
Douglas S. Sharp
Senior Vice President of Finance,
Chief Financial Officer and Treasurer






ADMINISTAFF PARTNERSHIPS HOLDING II, INC.




By: /s/ Douglas S. Sharp    
Douglas S. Sharp
Senior Vice President of Finance,
Chief Financial Officer and Treasurer






ADMINISTAFF PARTNERSHIPS HOLDING III, INC.




By: /s/ Douglas S. Sharp    
Douglas S. Sharp
Senior Vice President of Finance,
Chief Financial Officer and Treasurer








INSPERITY BUSINESS SERVICES, L.P.




By: /s/ Douglas S. Sharp    


SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND
RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------




Douglas S. Sharp
Senior Vice President of Finance,
Chief Financial Officer and Treasurer






INSPERITY EMPLOYMENT SCREENING, L.L.C.




By: /s/ Douglas S. Sharp    
Douglas S. Sharp
Senior Vice President of Finance,
Chief Financial Officer and Treasurer






INSPERITY ENTERPRISES, INC.




By: /s/ Douglas S. Sharp    
Douglas S. Sharp
Senior Vice President of Finance,
Chief Financial Officer and Treasurer






INSPERITY EXPENSE MANAGEMENT, INC.




By: /s/ Douglas S. Sharp    
Douglas S. Sharp
Senior Vice President of Finance,
Chief Financial Officer and Treasurer






INSPERITY GP, INC.




By: /s/ Douglas S. Sharp    


SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND
RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------




Douglas S. Sharp
Senior Vice President of Finance,
Chief Financial Officer and Treasurer






INSPERITY INSURANCE SERVICES, L.L.C.




By: /s/ Douglas S. Sharp    
Douglas S. Sharp
Senior Vice President of Finance,
Chief Financial Officer and Treasurer






INSPERITY PAYROLL SERVICES, L.L.C.




By: /s/ Douglas S. Sharp    
Douglas S. Sharp
Senior Vice President of Finance,
Chief Financial Officer and Treasurer






INSPERITY PEO SERVICES, L.P.




By: /s/ Douglas S. Sharp    
Douglas S. Sharp
Senior Vice President of Finance,
Chief Financial Officer and Treasurer








INSPERITY RETIREMENT SERVICES, L.P.




By: /s/ Douglas S. Sharp    


SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND
RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------




Douglas S. Sharp
Senior Vice President of Finance,
Chief Financial Officer and Treasurer






INSPERITY SERVICES, L.P.




By: /s/ Douglas S. Sharp    
Douglas S. Sharp
Senior Vice President of Finance,
Chief Financial Officer and Treasurer






INSPERITY SUPPORT SERVICES, L.P.




By: /s/ Douglas S. Sharp    
Douglas S. Sharp
Senior Vice President of Finance,
Chief Financial Officer and Treasurer










SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND
RESTATED CREDIT AGREEMENT

